                                  UNITED STATES DISTRICT COURT

                                  MIDDLE DISTRICT OF LOUISIANA

DOMINICK IMBRAGUGLIO (#522412)
                                                                                   CIVIL ACTION
VERSUS
                                                                                   NO. 21-113-JWD-RLB
DARREL VANNOY, ET AL.
                                                     OPINION

          After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report dated May 26, 2021 (Doc. 15), to which an objection

was filed and considered, (Doc. 16),

          IT IS ORDERED that this action is dismissed, with prejudice, for failure to state a

claim upon which relief may be granted pursuant to 28 U.S.C. §§ 1915(e) and 1915A 1 and

the Court declines the exercise of supplemental jurisdiction over any potential state law

claims.

          IT IS FURTHER ORDERED that the plaintiff’s Motion for Appointment of Counsel

(Doc. 10) is denied as moot.

          Judgement shall be entered accordingly.

          Signed in Baton Rouge, Louisiana, on June 21, 2021.

                                                                S
                                                 JUDGE JOHN W. deGRAVELLES
                                                 UNITED STATES DISTRICT COURT
                                                 MIDDLE DISTRICT OF LOUISIANA

1 The plaintiff is advised that 28 U.S.C. § 1915(g) provides that, “In no event shall a prisoner bring a civil action or
ap peal a judgment in a civil action or proceeding under this section [Proceedings in forma pauperis] if the prisoner
has, on 3 or more prior occasions, while incarcerated or detained in any facility, brought an action or appeal in a court
of the United States that was dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon
which relief may be granted, unless the prisoner is under imminent danger of serious physical injury.”
